            Case 3:18-cv-00601-LRH-CLB Document 63 Filed 02/11/20 Page 1 of 3



     L. Edward Humphrey, Esq. – NSB 9066
1
     HUMPHREY LAW PLLC
2    201 W. Liberty St., Suite 350
     Reno, Nevada 89501
3    Tel: 775.420.3500
     Fax: 775.683.9917
4    ed@hlawnv.com
     patrick@hlawnv.com
5
     Attorneys for Defendant and Third-Party
6
     Plaintiff, John Schleining

7
                                  UNITED STATES DISTRICT COURT
8
                                         DISTRICT OF NEVADA
9    John Iliescu Jr. and Sonnia Iliescu, as Trustees   Case No: 3:18-CV-00601-LRH-CLB
     of the John Iliescu Jr. and Sonnia Iliescu 1992
10
     Family Trust Agreement; John Iliescu, Jr.,
11   M.D., individually; Sonnia Santee Iliescu,
     individually,                                      JOINT STIPULATION AND ORDER FOR
12                                                      DIMISSAL WITH PREJUDICE
                    Plaintiffs,
13
     vs.
14

15
     John Schleining; and DOES 1 thru XX,

16                  Defendants.

17
     John Schleining,
18

19                  Third Party Plaintiff,

20   vs.

21   Hale Lane Peek Dennison and Howard
     Professional Corporation, a dissolved Nevada
22
     professional corporation; Holland & Hart LLP,
23   a Colorado limited liability partnership; R.
     Craig Howard, an individual; and DOES XXI
24   through XXX,

25                      Third Party Defendants.
26
            The parties to this action, acting through undersigned counsel, and pursuant to Fed. R. Civ.
27
     P. 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by them,

     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE - 1

                                                                                                1
              Case 3:18-cv-00601-LRH-CLB Document 63 Filed 02/11/20 Page 2 of 3



1    to the Dismissal With Prejudice of this action, including any and all claims, counterclaims, third-
2    party claims, and defenses stated herein against all parties, with each party to bear its own

3    attorney’s fees and costs. 1

4        DATED this 11th day of February 2020:

5        ALBRIGHT, STODDARD, WARNICK                               HUMPHREY LAW PLLC
         & ALBRIGHT
6

7
         /s/ D. Chris Albright                                     /s/ L. Edward Humphrey
8        D. CHRIS ALBRIGHT, ESQ.                                   L. EDWARD HUMPHREY, ESQ.
         Nevada Bar No. 004904                                     Nevada Bar No. 9066
9        801 South Rancho Drive, Suite D-4                         201 Washington Street, Suite 350
         Las Vegas, Nevada 89106                                   Reno, Nevada 89501
10
         Tel: 702.384.7111                                         Tel:     775.420.3500
11
         Fax: 702.384.0605                                         Fax:     775.683.9917
         dca@albrightstoddard.com                                  ed@hlawnv.com
12       Attorneys for Plaintiffs John Iliescu Jr. and             Attorneys for Defendant and Third Party
         Sonnia Iliescu, as Trustees of the John Iliescu           Plaintiff, John Schleining
13       Jr. and Sonnia Iliescu 1992 Family Trust
         Agreement; John Iliescu, Jr., M.D.,
14       individually.; and Sonnia Santee Iliescu,
         individually.
15

16       LEMONS GRUNDY & EISENBERG                                 MORRIS LAW GROUP

17
         /s/ Todd R. Alexander                                     /s/ Ryan M. Lower
18       TODD R. ALEXANDER, ESQ.                                   Ryan M. Lower
         Nevada Bar No. 10846                                      Nevada Bar 9108
19
         6005 Plumas Street, Suite 300                             411 E. Bonneville Ave., Suite 360
20       Reno, Nevada 89519                                        Las Vegas, Nevada 89101
         Tel: 775.786.6868                                         Tel:      702.474.9400
21       Fax: 775.786.9716                                         Fax:      702.474.9422
         tra@lge.net                                               rml@morrislawgroup.com
22       Attorneys for Third Party Defendants Hale                 Attorneys for Third Party Defendant
         Lane Peek Dennison Howard Professional                    Holland & Hart LLP, a Colorado limited
23
         Corporation, a dissolved Nevada                           liability partnership
24       professional corporation; and R. Craig
         Howard, an individual.
25

26
     1
      As the Third Party Defendants have not yet appeared in this action, to the extent required, this filing should be
27   construed as Third Party Plaintiff John Schleining’s Notice of Dismissal, with prejudice, of the Third Party
     Defendants pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE - 2
                                                                                                              2
            Case 3:18-cv-00601-LRH-CLB Document 63 Filed 02/11/20 Page 3 of 3



1

2
                                                  ORDER
3
            IT IS SO ORDERED THIS   _____
                             this 12th day day of _____________,
                                           of February, 2020.    2019.
4

5
                                                           ____________________________________
6
                                                           UNITED
                                                           LARRY R.STATES
                                                                     HICKSDISTRICT JUDGE
7                                                          UNITED STATES DISTRICT JUDGE
     Submitted by:
8
     L. EDWARD HUMPHREY, ESQ.
9    HUMPHREY LAW PLLC
     201 W. Liberty Street, Suite 350
10   Reno, Nevada 89501
     Attorneys for Defendant and Third Party
11
     Plaintiff, John Schleining
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE - 3
                                                                                    3
